Citation Nr: 1024659	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from June 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran appeared and provided testimony before the 
undersigned in April 2010.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include major depressive disorder and PTSD.  The 
Board apologizes for the additional delay; however, before 
addressing the merits of the claim on appeal, the Board finds 
that additional development is required.

For the service connection for an acquired psychiatric disorder, 
to include depression, the Board notes that the Veteran's VA 
psychiatrist submitted a letter in May 2008 indicating a nexus 
between the Veteran's depression and service.  Under these 
circumstances a VA psychiatric examination is warranted to 
determine the nature and etiology of the Veteran's depression.  
The claims file does not include a full psychiatric examination 
detailing the Veteran's psychiatric disorders.  Pursuant to VA's 
duty to assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court noted that the third prong of 38 C.F.R. § 
3.159(c)(4)(i) requires that the evidence of record "indicate" 
that the claimed disability or symptoms may be associated with 
service, establishing a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  In this case, the Board 
finds that the low threshold of McLendon has been met and that 
the Veteran's claim for entitlement to service connection for an 
acquired psychiatric disability, to include depression, must be 
remanded for a VA examination.

In addition, at the Veteran's hearing before the Board, he 
testified that the Social Security Administration (SSA) granted 
him benefits for depression in 1997.  He said he submitted the 
same evidence used in his SSA claim to VA in support of his 
service connection claim for depression.  In 1997, the evidence 
in the claims folder consisted of service treatment records.  In 
fact, the earliest medical evidence of depression is dated 2007.  
Further, the SSA decision and records have not been obtained.  
Because the Veteran specifically indicated that the SSA grant of 
benefits is directly related to his service connection claim on 
appeal, efforts to obtain SSA records are required, pursuant to 
38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 
163, 139 (1998) (VA's duty to assist includes obtaining SSA 
records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

Finally, the Veteran testified that VA medical facilities have 
treated his depression for more than 12 years.  However, the 
claims file does not include treatment records prior to 2007.  VA 
has a duty to assist claimants in obtaining relevant records.  38 
U.S.C.A. § 5103A.  Therefore, the Board finds that attempts must 
be made to obtain complete copies of the Veteran's VA treatment 
records.

Regarding the PTSD claim, the Veteran did not specifically file a 
claim for service connection for PTSD; however, when a claimant 
makes a claim, he seeks service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
In this case, VA outpatient treatment records refer to PTSD.  
Other evidence shows that the Veteran was stationed in Korea and 
was in an area that was attacked by the North Koreans.  
Consequently, the Board finds that additional development is 
needed before rendering a decision on the service connection 
claim for PTSD.  Specifically, the Board finds that the RO should 
obtain a stressor statement from the Veteran and attempt to 
verify it through the Joint Service Records Research Center 
(JSRRC).  If JSRRC verifies the stressor, the RO should schedule 
a VA examination to determine whether the Veteran has PTSD as 
outlined in the American Psychiatric Association manual, DSM-IV, 
and whether the PTSD is related to the JSRRC verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and 
VA treatment records dated prior to July 2007 
that are not already included in the claims 
file (if any).  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.  
If the records cannot be found or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's Social Security 
Administration records, including all medical 
records which formed the basis of any 
decision rendered.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.  
If the records cannot be found or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

3.  Upon receipt of the VA and SSA records, 
schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of his acquired psychiatric 
disorder, to include depression.  The claims 
file must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.

For any psychiatric disorder diagnosed, other 
than PTSD (discussed below), the examiner is 
asked to provide an opinion as to whether it 
is at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 percent) 
that any currently diagnosed psychiatric 
disorder is causally related to the Veteran's 
active military service, including his 
service in Korea.  The examiner is asked to 
specifically address the Veteran's 
depression.

A complete rationale should be provided for 
any opinion rendered.

4.  Ask the Veteran to provide a stressor 
statement in support of the claim for service 
connection for PTSD.  The Veteran should in 
detail identify the stressors to include the 
units, places, and dates when these stressors 
occurred.  If the Veteran is unable to 
provide specific dates, he should be asked to 
provide a 2-month time period during which 
the events occurred.  

5.  Determine whether the Veteran has 
presented one or more verifiable stressors.  
If so, submit any verifiable stressors to 
JSRRC for verification.  If not, prepare a 
memorandum stating the criteria for 
verification by JSRRC are not met, and 
associate such memorandum with the claims 
file.

6.  Thereafter, if, and only if, one or more 
of the reported stressors is verified, the RO 
should schedule the Veteran for an 
examination by a VA psychiatrist 
knowledgeable in evaluating PTSD, to 
determine the existence, nature and extent of 
the PTSD.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.  A rationale should 
be provided for any opinion offered.

The verified stressor or stressors must be 
specified for the examiner.  The examiner 
should further be instructed that only events 
that have been verified may be considered for 
the purpose of determining whether in-service 
stressors were sufficient to have caused the 
current psychiatric symptoms, and determining 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied by 
both the in-service stressors and the current 
symptomatology.  The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in the American 
Psychiatric Association manual, DSM-IV.

a.	The mere presence of in-service 
stressors does not necessarily 
support a post-service diagnosis of 
PTSD.  Therefore, the examiner should 
be asked to discuss the degree to 
which currently noted symptomatology 
correlates with the Veteran's claimed 
stressor(s), and whether such 
symptoms are adequate to support a 
diagnosis of PTSD, as opposed to a 
different psychiatric disorder.

b.	If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis, 
and the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.
   
7.  After completion of the above and any 
additional development deemed necessary, the 
claim should be readjudicated in light of the 
entire record with consideration of all 
applicable laws and regulations.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



